DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2/17/2021 have been accepted. Claims 1-21 are still pending. Claims 1, 10, 19, and 20 are amended. Claim 21 is new. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 11/18/2020.
	
Allowable Subject Matter
Claims 1-21 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “in response to detecting a cache flush event by detecting that a predetermined time period has expired since host I/O data was previously stored into a persistent cache located in the storage processor, i) forming an aggregation set of blocks of host 1/O data within host 1/O data accumulated in the persistent cache located in the storage processor, wherein the aggregation set is a set of oldest blocks of host 1/O data that are stored in the persistent cache” The following is an examiner’s statement of reasons for allowance:
Kathpal et al. (US PGPub 2017/0123711, hereafter referred to as Kathpal) teaches in response to a cache flush, aggregating blocks of data accumulated in a persistent cache and compressing the aggregated sets. Kathpal further teaches flushing in response to a particular period of time passing. However, Kathpal does not teach that time period being a time period 
Yoon et al. (US Patent 10,324,661, hereafter referred to as Yoon) teaches changing the compression ratio/compression algorithm based on the fullness level of the cache. Yoon further teaches using a lower compression ratio when there is a larger amount of data and a higher compression ratio when there is a lower amount of data. Yoon does not teach flushing based on a predetermined time period expiring since data was written to the cache and aggregating the oldest blocks of data into a set.  Neither alone nor in combination do the references teach the amended limitation to the claims. Since the independent claims are allowable, so too are the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 11/18/2020 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132